DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 21 June 2022 has been entered; claims 1, 2, 5-7, and 11-17 remain pending, of which claims 1, 5, 6, 11-14, and 16 were previously withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.
 
Response to Arguments
Applicant's arguments, see Pages 5-7 of the Remarks, filed 09 June 2022, with respect to the art rejections over Kitano have been fully considered but they are not persuasive. Kitano discloses that the composition comprising the chitosan oligomer is dissolved in solution; that acid is required to enhance solubility (Paragraph [0085]) is not precluded by the claims. Kitano’s statement in Paragraph [0005] regarding chitosan solubility refers generally to the prior art, not to the composition disclosed by Kitano. Paragraph [0144] of Kitano discloses that 4 to 10 g of chitosan oligomer can dissolve in 100 g of water; it is further noted that the claims do not contain limitations regarding the content of the chitosan oligomer at all, let alone content inconsistent with what is disclosed by Kitano.  
Applicant argues that a fragment of cellulose and the chitosan oligomer allows for excellent water purification, without pointing to evidence for why this is the case.  Moreover, only claim 17 is limited to water purification, and as discussed below, and it is not at all clear to the Examiner that the fragment of cellulose is even present in the water extract (see rejections of the claims under 35 USC 112(a) and 35 USC 112(b) below).  For at least the foregoing reasons, the rejections are maintained below over Kitano, as there is no evidence that the claimed chitosan oligomer is patentably distinguishable from that which is disclosed by Kitano.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 7, 15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claim 2, the limitations which are not supported by Applicant’s Specification are: “fractionated component 2 of a water extract of a plant powder…and a fragment of cellulose”. The Specification teaches that cellulose is a component within fractionated component 1, which is fractionated with ethanol and not water as recited in claim 2, and is a separate component from fractionated component 2 of claim 2 (Abstract; Paragraph [0013, 0033], see also Paragraphs [0078-0082] and Claim 1, wherein fractionated component 1 has a different molecular weight profile than that of component 2 (Fig. 1). 
	Additionally, the Specification teaches a cellulose fragment is obtained upon ethanol extraction of chitosan (Paragraphs [0157-0180]); however, since these components were extracted via ethanol, and not water as recited in claim 2, it is not clear if the chitosan in Paragraph [0180]) has the molecular weight recited in claim 2. It is submitted that there does not appear to be a water extract embodiment which includes a fragment of cellulose and the recited chitosan.
	Regarding claims 7, 15, and 17, they are rejected for being dependent on a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the limitations of the extract are rendered indefinite, as the fragment of cellulose only appears to be supported following ethanol extraction, and claim 2 is an extract obtained by water extraction of a plant powder. Cellulose appears to be associated with the fractionated component 1 of claim 1, which is withdrawn and distinct from fractionated component 2, or with an ethanol extraction of a plant powder to obtain Component H (Paragraphs [0157-0180]), which may or may not be consistent with a chitosan as recited in claim 2. For the purposes of examination, the Examiner will consider the limitations to be met by a cellulose and a chitosan of the recited molecular weight.
Regarding claims 7, 15, and 17, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 7, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitano et al. (U.S. Patent Publication # 2007/0112183), hereinafter, “Kitano”.
With respect to claims 2, 7, and 15, Kitano discloses a chitosan oligomer composition comprising cellulose (Abstract; Paragraphs [0031, 0032]). Kitano discloses that the chitosan oligomer comprises a trimer to a decamer (Paragraph [0001]). Chitosan monomers comprise glucosamine and N-acetyl glucosamine monomer units (Paragraph [0088]), which have a molecular weight of about 180 g/mol and 220 g/mol, respectively.  A glucosamine trimer has a molecular weight of 180 g/mol *3 = 540 g/mol, while an N-acetyl glucosamine decamer has a molecular weight of 220 g/mol *10 = 2220 g/mol. The range of 540 – 2220 g/mol is within “less than 3,400”. It is submitted that the limitation “fragment of cellulose” is met by a teaching of Paragraph [0031] of Kitano, as consistent with the 112(b) rejection set forth above. With respect to the limitation “water-soluble”, Kitano discloses that the chitosan oligomer composition is in the form of a solution (i.e., dissolved) (Paragraph [0032]); therefore, it is submitted that the chitosan oligomer of Kitano is “water-soluble” and is consistent with “the water-soluble chitosan showing a solubility of 50% by mass or greater in water” (see also Paragraph [0085]).
Kitano is silent with respect to the limitations “a fractionated component 2 of a water extract of a plant powder’ of claim 2 and the limitations in lines 2-4 of claim 7; however, the
Examiner submits that the chitosan structure and chemical groups are the same no matter the
source or extraction technique, and specifically notes that the chitosan oligomer disclosed by
Kitano is water soluble, consistent with the limitations “wherein when the fractionated component 2 is a water-soluble chitosan, the water-soluble chitosan showing a solubility of 50%
by mass or greater in water”. It has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” ( In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding the intended use limitations “A water-purifying agent” of claims 7 and 15, the
Examiner submits that the water-soluble chitosan composition of Kitano is capable of being used as a water-purifying agent.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (U.S. Patent Publication # 2007/0112183) in view of Cuero-Rengifo et al. (U.S. Patent Publication # 2014/0353257), hereinafter, “Kitano” and “Cuero-Rengifo”.
With respect to claim 17, Kitano discloses in the background that chitin-based and chitosan-based materials are often used as coagulants and as waste water treating agents (Paragraph [0004]), but suffer from low water solubility (Paragraph [0005]).
Cuero-Rengifo teaches the use of similar water soluble chitosan oligomers to remove gallium ions (“inorganic substance”) from wastewater (Abstract; Paragraphs [0007, 0008, 0036, 0040]).  It would have been obvious to one of ordinary skill in the art to apply the chitosan oligomer compositions of Kitano as waste water treating agents to remove inorganic ions as in Cuero-Rengifo, as Kitano’s chitosan oligomer composition is water-soluble (Paragraph [0032]), and Kitano teaches that chitosan is used in wastewater treatment (Paragraph [0004]). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        25 July 2022